DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             MICHAEL REED,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D17-3778

                              [ July 10, 2019 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 10018914 CF10A.

  Carey Haughwout, Public Defender, and Jessica A. De Vera, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

TAYLOR, J.

   Michael Reed appeals the revocation of his probation and sentence. He
argues that the trial court lacked jurisdiction to adjudicate the violation of
probation charges filed against him in 2017 because the trial court orally
imposed only a year of probation in 2013. We affirm on this issue, because
the State conclusively demonstrated that the trial judge had, in fact, orally
pronounced a term of “eight years” of probation. The reference to “a year”
of probation in the original transcript was a scrivener’s error by the court
reporter. The court reporter acknowledged the error and prepared a
corrected transcript.

    Appellant also argues that the trial court erred in denying his motion
to correct sentence under Rule 3.800(b)(2) because: (1) his scoresheet was
miscalculated, (2) the court failed to make adequate written findings
regarding the probation terms he violated, and (3) the court failed to make
findings of fact supporting its determination that appellant poses a danger
to the community. We conclude that the trial court’s danger findings were
sufficient, but we reverse for resentencing due to the scoresheet error. We
also remand for entry of a revocation order specifying the conditions of
probation that appellant violated.

    Background

    In 2013, appellant entered an open plea of no contest to charges of
aggravated battery with a deadly weapon (Count I) and driving under the
influence (Count II). As to Count I, appellant was sentenced to two years
of community control followed by eight years of probation.

   In 2017, the State filed an affidavit of violation of probation alleging that
appellant violated probation by being arrested for a DUI, failing to abstain
from alcohol or illegal drugs, and failing to pay costs of supervision.
Appellant admitted the allegations in the affidavit.

   Because appellant was on felony probation for an aggravated battery
committed after the effective date of Florida’s Anti-Murder Act, appellant
qualified as a Violent Felony Offender of Special Concern (“VFOSC”). §
948.06(8)(c), Fla. Stat. (2017). Accordingly, the trial court held a hearing
to determine whether appellant posed a danger to the community. After
the hearing, the trial court found that appellant posed a danger to the
community, revoked his probation, and sentenced him to a bottom-of-the-
guidelines sentence of 37.05 months in prison.

  The trial court later entered an order containing written findings to
support its determination that appellant posed a danger to the community.
However, the order failed to specify the conditions of probation that
appellant violated.

   Appellant later moved to correct his sentence under Rule 3.800(b)(2).
However, the trial court did not rule on the motion within 60 days, and
there was no showing of good cause to extend the time period. 1

    Scoresheet Error

    Legal status points should not be assessed unless a probationer
commits an offense that results in conviction and “the offense committed
while under legal status is before the court for sentencing.” Jones v. State,
901 So. 2d 255, 258 (Fla. 4th DCA 2005) (emphasis added). By contrast,
community sanction points are assessed for a violation of probation itself.
Id.


1The trial court eventually entered an order specifying the conditions of probation
that appellant violated, but this occurred after the trial court lost jurisdiction.

                                        2
   Here, because appellant was not on probation at the time he committed
the offense that was before the trial court for sentencing (i.e., aggravated
battery with a deadly weapon), the court erroneously assessed four points
on his scoresheet for a legal status violation. Appellant’s new DUI offense
was committed while he was on probation in 2017 and was not before the
court for sentencing.

    The State nonetheless argues that “instead of assessing legal status
points, [appellant] should have been assessed six points under the
community sanction violation section for any violation other than a new
felony conviction.” We reject the State’s argument because it incorrectly
relies upon double counting. Appellant was already assessed 12 points
for the community sanction violation because he was a VFOSC, the
violation did not include a new felony conviction, and the violation was not
based solely on his failure to pay costs, fines, or restitution. Thus, under
the Criminal Punishment Code, appellant was correctly assessed 12 points
for the community sanction violation.

    The State’s position that appellant should have been assessed an
additional six points (i.e., 18 points total) for the community sanction
violation is contrary to the language of the statute.                 See §
921.0024(1)(b)2.a., Fla. Stat. (2017) (“Six (6) sentence points are assessed
for each community sanction violation . . . , unless any of the following
apply: . . . 2. If the community sanction violation is committed by a violent
felony offender of special concern . . . : a. Twelve (12) community sanction
violation points are assessed for the violation . . . where: I. The violation
does not include a new felony conviction; and II. The community sanction
violation is not based solely on the probationer or offender’s failure to pay
costs or fines or make restitution payments.”) (emphasis added); see also
§ 921.0024(1)(b), Fla. Stat. (2017) (“Multiple counts of community sanction
violations before the sentencing court shall not be a basis for multiplying
the assessment of community sanction violation points.”).

   The State cannot meet its burden of showing that the error was
harmless. For scoresheet errors raised on direct appeal, the test for
harmless error is whether “the record conclusively shows that the same
sentence would have been imposed using a correct scoresheet.” State v.
Anderson, 905 So. 2d 111, 112, 118 (Fla. 2005). Here, the trial court
sentenced appellant to a bottom-of-the-guidelines sentence of 37.05
months using a miscalculated scoresheet. Nothing in the record suggests
that a sentence of 37.05 months would have been appellant’s sentence if
the scoresheet had been correct. A corrected scoresheet would reduce
appellant’s lowest permissible sentence to 34.05 months. Thus, the record
does not conclusively show that the same sentence would have been

                                     3
imposed using a correct scoresheet.

   Danger-to-the-Community Findings

   Section 948.06(8)(e)1., Florida Statutes (2017), states that if the court
determines that a VFOSC has committed a violation of probation other
than a failure to pay costs, fines, or restitution, the court shall “[m]ake
written findings as to whether or not the violent felony offender of special
concern poses a danger to the community.” In determining the danger
posed by the VFOSC’s release, the court “shall base its findings on one or
more of the following” factors:

      a. The nature and circumstances of the violation and any new
      offenses charged.

      b. The offender’s      present   conduct,   including   criminal
      convictions.

      c. The offender’s amenability to nonincarcerative sanctions
      based on his or her history and conduct during the probation
      or community control supervision from which the violation
      hearing arises and any other previous supervisions, including
      disciplinary records of previous incarcerations.

      d. The weight of the evidence against the offender.

      e. Any other facts the court considers relevant.

§ 948.06(8)(e)1., Fla. Stat. (2017).

   “[T]he written findings requirement of section 948.06(8)(e) is
mandatory, not discretionary.” Barber v. State, 207 So. 3d 379, 384 (Fla.
5th DCA 2016). Moreover, a disposition order is deficient where the trial
court makes only a conclusory written finding as to whether a defendant
poses a danger to the community, and “there is no indication in the
disposition order that the trial court based its finding on one or more of
the factors set forth in section 948.06(8)(e)1.a.-e.” Whittaker v. State, 223
So. 3d 270, 275 (Fla. 4th DCA 2017).

   Appellant argues that the trial court’s order is insufficient under
Whittaker because the order “only lists the factors as provided by statute.”
However, Whittaker is distinguishable because it involved a situation
where there was no indication in the order that the trial court based its
finding on any of the factors set forth in the statute.

                                       4
   Here, notwithstanding the State’s apparent concession of error on this
sub-issue, we conclude that the trial court satisfied the written findings
requirement of section 948.06(8)(e). The trial court made written findings
as to whether appellant posed a danger to the community, and the court’s
order indicated that the court based its findings on several of the factors
set forth in section 948.06(8)(e)1.a.-e. The statute required nothing more.

  In sum, the trial court made adequate written findings under section
948.06(8)(e).

   Failure to Specify Conditions Violated

   Finally, we remand for entry of a written revocation order specifying the
conditions of probation that appellant violated. See, e.g., Amador v. State,
80 So. 3d 1130, 1130 (Fla. 4th DCA 2012).

   Affirmed in part; Reversed in part and Remanded.

LEVINE, C.J., and ROWE, CYMONIE, Associate Judge, concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5